Citation Nr: 1017672	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-32 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
heart disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a right elbow 
disability, to include as secondary to service-connected 
residuals of a fracture of the right humerus.

4.  Entitlement to a rating in excess of 30 percent for 
residuals of a fracture of the right humerus.

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In December 2009, the Veteran presented testimony at a 
hearing on appeal before the undersigned Veterans Law Judge 
at the RO (Travel Board hearing); a copy of the hearing 
transcript is in the record.

At the Travel Board hearing, the Veteran withdrew his appeal 
for the claim of entitlement to service connection for 
hypertension.  As such, this issue is no longer on appeal and 
is not currently before the Board.

The issues of entitlement to service connection for a heart 
disability, entitlement to service connection for a right 
elbow disability, and entitlement to a rating in excess of 30 
percent for residuals of a right humerus fracture, are 
addressed in the REMAND portion of this decision, and are 
REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Reopening of the claim for entitlement to service 
connection for a heart disability was denied in an unappealed 
September 1998 rating decision.

2.  The evidence received since the September 1998 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
is sufficient to establish a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision that denied the claim 
seeking to reopen a previously denied claim for service 
connection for heart disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for heart 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that: (1) notifies him or her of the 
evidence and information necessary to reopen the claim (ie., 
describes what is meant by new and material evidence under 
either the old or new standard); (2) identifies what specific 
evidence is required to substantiate the element or elements 
needed for service connection that were found insufficient in 
the prior denial on the merits; and (3) provides general VCAA 
notice for the underlying service connection claim.  

In light of the favorable determination with respect to 
whether new and material evidence has been submitted to 
reopen the service connection claim for a heart disability, 
and the need to remand the service connection claim on the 
merits, no further discussion of VCAA compliance is needed.


Governing Laws and Regulations for Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that in determining whether new and 
material evidence has been submitted, it is necessary to 
consider all evidence added to the record since the last time 
the claim was denied on any basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996) (emphasis added).

Analysis

Service connection for a heart disability was originally 
denied in a September 1994 rating decision on the basis that 
there was no evidence of a nexus between the then present 
heart disability and military service.  The Veteran did not 
appeal this decision.  Therefore, it became final.  38 C.F.R. 
§ 20.1103.

In a September 1998 rating decision, the RO denied reopening 
of the claim for entitlement to service connection for a 
heart disability because new and material evidence had not 
been submitted.  The evidence of record at the time of the 
September 1998 denial included the service treatment records, 
which show that in August 1990 the Veteran complained of 
chest pain that was sharp and tingling in the area of the 
right side of the chest.  Atypical chest pain was diagnosed.  
There were also isolated incidents of elevated blood pressure 
readings.  Post-service medical evidence showed that in June 
1993 the Veteran was diagnosed with arteriosclerotic 
cardiovascular disease on the basis of a treadmill stress 
test.  The Veteran suffered a myocardial infarction in 
September 1993.  He was also diagnosed with coronary artery 
disease.

The subsequently received medical evidence includes VA 
treatment records showing continuing treatment for coronary 
artery disease.  The Veteran continued to complain of chest 
pains and had several tests and procedures done, to include 
an echocardiogram in January 2004, a stress thallium test in 
February 2004, and a cardiac catheterization in March 2004.  
Also included in the subsequently received evidence is the 
Veteran's Travel Board hearing testimony.  At the hearing, 
the Veteran testified that he has had two heart attacks, a 
triple bypass, and several stents put in.  He stated that he 
began receiving treatment for his heart symptoms within six 
months after he got out of the military.  He indicated that 
he was 35 years old at the time of his second heart attack.  

With respect to whether new and material evidence has been 
received to reopen the claim, the Board finds that the 
subsequently added evidence is new insofar as it has not been 
submitted before.  It is also material in that it suggests 
that the Veteran had ongoing, continuous heart symptoms from 
service until the present.  Additionally, at the Travel Board 
hearing, he indicated that he first began receiving treatment 
for his heart problems within six months after separating 
from service.  As such, the subsequently submitted evidence 
is new and material, and reopening of the claim is in order.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for a heart disability is granted.


REMAND

Although the Board found sufficient evidence and information 
to reopen the claim for entitlement to service connection for 
a heart disability, the Board finds that further development 
is warranted before the claim can be adjudicated on the 
merits.

In this regard, the service treatment records show complaints 
of chest pain, difficulty breathing, and elevated blood 
pressure readings.  Additionally, the Veteran has testified 
that he began receiving treatment for his heart problems 
within six months after service separation.  The first post-
service medical evidence of record showing a borderline 
electrocardiogram (EKG) (but no firm diagnosis) is from 
February 1992, which is just three months after service 
separation.  Consequently, the Board finds that a VA 
examination is warranted in order to determine the nature and 
etiology of the Veteran's current heart disability.  

With respect to the claim for entitlement to an increased 
rating for residuals of a fracture of the right humerus, and 
the service connection claim for right elbow disability as 
secondary to the fracture of the right humerus, the Board 
finds that a VA orthopedic examination is warranted for both 
claims.  Notably, the last time the Veteran underwent a VA 
examination of his residuals of a fracture of the right 
humerus was in September 2004, which is over 5 years ago.  As 
such, a new VA examination is warranted in order to assess 
the current level of severity of this disability, to include 
any additional disability or residuals affecting the right 
elbow.  Specifically, regarding the claimed right elbow 
disability, the Board notes that a May 1988 service treatment 
record notes complaints of right elbow trauma due to the fall 
which resulted in the now service-connected distal humerus 
fracture.  Neither the September 2004 VA examination, nor any 
other VA or private treatment record reflects elbow 
complaints.  However, the Veteran is competent to describe 
his symptoms of numbness, pain, weakness and lack of 
functioning, and his inability to bend/unbend his right 
elbow.  As such, an examination is needed to determine 
whether there is any disability of the right elbow caused by 
the service-connected right humerus fracture.

Because the Board has determined that a medical examination 
is necessary in the instant case with regard to the Veteran's 
increased rating claim, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is remanded for the following action:

1.  Send the Veteran a VCAA notice letter 
complying with the case of Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) and 
38 C.F.R. § 3.310 (2009).  Specifically, 
this letter should specifically advise 
him about the elements to establish 
secondary service connection.

2.  Obtain copies of all up-to-date VA 
treatment records dated from April 30, 
2008 to the present.

3.  Schedule the Veteran for a VA 
cardiovascular examination to determine 
the nature and etiology of any currently 
present heart disability.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to each currently 
present heart disability as to whether it 
is at least as likely as not (ie., a 50 
percent or better probability) that the 
disability is etiologically related to 
service.  Attention is directed to the 
August 1990 service treatment record 
showing complaints of right sided chest 
pain and diagnosis of atypical chest 
pain, as well as the elevated blood 
pressure readings in February 1992, the 
January 1990 service treatment record 
showing difficulty breathing and 
dizziness, fatigue and nausea, and the 
February 1992 borderline EKG.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

4.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of the residuals of a 
right humerus fracture, to include the 
nature and etiology of any currently 
present right elbow disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All current residuals/manifestations of 
the service-connected residuals of a 
right humerus fracture should be 
described.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
Veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

In addition, based upon the claims folder 
review, the examination results and sound 
medical principles, the examiner should 
provide an opinion with respect to any 
currently present right elbow disability 
as to whether it is at least as likely as 
not (ie., a 50 percent or better 
probability) that the disability is 
caused by or aggravated by (permanently 
worsened the underlying disorder beyond 
normal progression of the disorder) the 
service-connected residuals of a right 
humerus fracture.  If the examiner finds 
that the elbow disability is aggravated 
by the service-connected residuals of a 
right humerus fracture, the examiner 
should quantify the degree of aggravation 
if possible.  

The examiner should discuss the Veteran's 
complaints of pain, weakness, numbness 
and tingling (including of the right 
fingers), and an inability to unbend the 
right elbow.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.  

5.  Then, after any other indicated 
development is completed, readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and provided an appropriate 
opportunity to respond before returning 
the claims file to the Board for 
further appellate consideration of the 
claims.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


